Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2022 has been entered.
 

Claims 18-36 are pending.


Election/Restrictions
Newly submitted claims 30-36 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Applicant simply took claims from the unelected Group I and inserted them as claims dependent on a claim similar in language to a claim elected in Group II, i.e. claim 29. Thus, the rationale that applied to these claims in the Requirement of Restriction/Election of May 19, 2021, still applies to these newly added claims.
Since Applicant chose not to elect the invention of Group I, and elected the invention of Group II, the invention of Group II has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 30-36 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-21 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (Pub. No.: US 2020/0037029) in view of Mao et al. (Pub. No.: US 2016/0093108).
Regarding claim 18, He discloses a method comprising: querying measurable data via one or more observation points (OPs) (Fig. 7, elements OP1-OP4, paras. [0117]-[0120]) from functional modules to calculate metrics at a metrics computing and reporting (MCR) module (Fig. 7, element 716, para. [0116]), the metrics including a set of display information regarding a display used by a Virtual Reality (VR) client for rendering VR video (Fig. 7, paras. [0108]-[0115]); and reporting the set of display information to an analytics server in a display information set metric (Fig. 7, element 702, paras. [0112]-[0116]). It could be argued that He does not explicitly disclose the metrics including a set of display information regarding different displays used by Virtual Reality (VR) clients for rendering VR video (emphasis added to distinguish the elements of the limitations which it could be argued are not explicitly disclosed by He). However, in analogous art, Mao discloses that a plurality of displays can be used to render virtual reality environments to a plurality of virtual reality clients in the same location (Fig. 3A, paras. [0084]-[0089]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify He to allow for the metrics to include a set of display information regarding different displays used by Virtual Reality (VR) clients for rendering VR video. This would have produced predictable and desirable results, in that it would allow for using the metrics collected to improve the experience of more users, which could increase the scale of the system and increase user satisfaction for a larger number of system users.
Regarding claim 19, the combination of He and Mao discloses the method of claim 18, and further discloses wherein the display information set metric includes a display resolution (displayResolution) string indicating a display resolution of the VR video in units of pixels (Table 3 (after para. [0135]); “Resolution; Display resolution of a VR device.”).
Regarding claim 20, the combination of He and Mao discloses the method of claim 18, and further discloses wherein the display information set metric includes a display pixel density (displayPixelDensity) integer indicating a display pixel density of the VR video in units of pixels per inch (Table 3 (after para. [0135]); “Density; Display pixel density in PPI.”).
Regarding claim 21, the combination of He and Mao discloses the method of claim 18, and further discloses wherein the display information set metric includes a display refresh rate (displayRefreshRate) integer indicating a display refresh rate of the VR video in units of hertz (Table 3 (after para. [0135]); “Refresh Rate; Display refresh rate of a VR device.” A rate is axiomatically in units of hertz, as hertz is a unit of frequency, and a display refresh rate axiomatically has a frequency.).
Regarding claim 29, He discloses a method comprising: querying measurable data via one or more observation points (OPs) (Fig. 7, elements OP1-OP4, paras. [0117]-[0120]) from functional modules to calculate metrics at a metrics computing and reporting (MCR) module (Fig. 7, element 716, para. [0116]), the metrics including a set of display information (Fig. 7, paras. [0108]-[0115]) consisting of a display resolution (displayResolution) string (Table 3 (after para. [0135]); “Resolution; Display resolution of a VR device.”), a display pixel density (displayPixelDensity) integer (Table 3 (after para. [0135]); “Density; Display pixel density in PPI.”), and a display refresh rate (displayRefreshRate) integer (Table 3 (after para. [0135]); “Refresh Rate; Display refresh rate of a VR device.” A rate is axiomatically in units of hertz, as hertz is a unit of frequency, and a display refresh rate axiomatically has a frequency.) corresponding to a display used by a Virtual Reality (VR) client for rendering VR video (Fig. 7, paras. [0108]-[0115]); and reporting the set of display information to an analytics server in a display information set metric (Fig. 7, element 702, paras. [0112]-[0116]). It could be argued that He does not explicitly disclose the metrics corresponding to different displays used by a Virtual Reality (VR) client for rendering VR video (emphasis added to distinguish the elements of the limitations which it could be argued are not explicitly disclosed by He). However, in analogous art, Mao discloses that a plurality of displays can be used to render virtual reality environments to a plurality of virtual reality clients in the same location (Fig. 3A, paras. [0084]-[0089]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify He to allow for the metrics to correspond to different displays used by a Virtual Reality (VR) client for rendering VR video. This would have produced predictable and desirable results, in that it would allow for using the metrics collected to improve the experience of more users, which could increase the scale of the system and increase user satisfaction for a larger number of system users.


Response to Arguments
Applicant’s arguments with respect to the 35 USC § 103 rejection of claims 18-21 have been considered but are moot because the new ground of rejection in view of Mao.
Regarding Applicant’s comments regarding claims 29-36, claim 29 has been examined and rejected in the same manner as claims 18-21, seeing that the language is similar. However, regarding claims 30-36, Applicant simply took claims from the unelected Group I and inserted them as claims dependent on a claim similar in language to a claim elected in Group II, i.e. claim 29. Thus, the rationale that applied to these claims in the Requirement of Restriction/Election of May 19, 2021, still applies to these newly added claims. Accordingly, claims 30-36 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
In response to Applicant’s request for rejoinder, Examiner points Applicant to pages 7 and 8 of the Final Office Action of February 16, 2022, as the response stated there remains Examiner’s position, as Applicant has not introduced any new evidence or arguments that would cause Examiner to change his position.


Conclusion
Claims 18-21 and 29 are rejected. Claims 22-28 and 30-36 are withdrawn from consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        August 10, 2022